DOWDELL, J.
Section 3137 of the Code of 1896 provides that in quo warranto proceedings an appeal may be taken to the Supx-eme Court within ten days after the judgment is rendered. In the present case tlxe appeal was not taken within the time prescribed, but long after the lapse of ten days from the rendition of *177the judgment. Tlie time within which an appeal must be taken to this court, which is purely appellate, is of the essence of jurisdiction.
It follows that the appeal must be dismissed.